Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form F-3 of Hydrogenics Corporation (this Registration Statement) of our reportdated March 27, 2012 relating to the financial statements which appear in Hydrogenics Corporation's Annual Report on Form 20-F/A for the year ended December31, 2011.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants Toronto, Ontario, Canada August 27, 2012
